Citation Nr: 1200958	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-12 625	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery on February 10, 2006.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims file was subsequently transferred to the RO in Atlanta, Georgia.   

The Board remanded the case in September 2010 and, as the agency of original jurisdiction (AOJ) has completed the directed development, it now returns for further appellate review.

On his March 2009 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted to testify before a Veterans Law Judge via video-conference.  The Veteran was scheduled for a video-conference hearing in August 2010 and notice of the hearing was sent to his address of record.  However, the Veteran did not appear for the scheduled hearing.  Therefore, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.702(d), (e); 20. 704 (d), (e) (2011).


FINDINGS OF FACT

1.  In June 2011, the AOJ issued a rating decision granting entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery, effective February 10, 2006, to April 1, 2006.  

2.  The Veteran has not submitted any statement or communication expressing dissatisfaction or disagreement with the June 2011 rating decision, to include any indication that he believes the temporary total rating should be extended beyond April 1, 2006.  

CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery on February 10, 2006, as that issue has been granted and, therefore, rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 19.7, 20.101, 20.200, 20.202 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely substantive appeal.  38 C.F.R. § 7105; 38 C.F.R. § 21.200.  

By way of background, service connection for bilateral patellofemoral osteoarthritis and chondromalacia was established in November 1998, and the RO assigned a 20 percent disability rating, effective April 1, 1998.  

In March 2006, the Veteran submitted an informal claim seeking to establish entitlement to a temporary total rating based upon surgery performed on his left knee in February 2006.  In a rating decision issued in January 2007, the RO denied the Veteran's claim on the basis that the surgery was not performed as a result of his service-connected left knee osteoarthritis and chondromalacia disability but was, instead, performed to repair a tear in his left anterior cruciate ligament (ACL) that was incurred as a result of a post-service injury.  

The Veteran appealed the RO's decision arguing that his service-connected left knee osteoarthritis and chondromalacia disability caused or contributed to the ACL tear.  See March 2009 statement from the Veteran.  

In September 2010, the Board remanded the issue of entitlement to a temporary total rating for convalescence in order for the AOJ to (1) provide the Veteran with proper notice as to the criteria needed to substantiate his claim and (2) adjudicate whether his service-connected left knee osteoarthritis and chondromalacia disability caused or contributed to the post-service injury which resulted in the ACL surgery and repair, as that issue had not yet been developed or adjudicated.  

On remand, the AOJ provided the Veteran with proper notice and obtained an April 2011 VA opinion, in which a VA examiner determined that it was at least as likely as not that the Veteran's service-connected left knee osteoarthritis and chondromalacia disability contributed to his 2005 injury and resulted in the ACL repair.  

As a result of the April 2011 VA opinion, the AOJ issued a rating decision in June 2011 that granted entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for convalescence following left knee surgery on February 10, 2006.  The temporary total rating was made effective from February 10, 2006, the date of the surgery, to April 1, 2011.   

In June 2011 rating decision, the Veteran was informed that additional VA treatment records had been requested and that the AOJ would reconsider whether additional entitlement was warranted based upon the evidence received.  Thereafter, additional VA treatment records were obtained and associated with the claims file.  Subsequently, the AOJ issued a September 2011 supplemental statement of the case (SSOC) that denied entitlement to a temporary total rating under the 38 C.F.R. § 4.30 for convalescence following left knee surgery on February 10, 2006.  

In response to the September 2011 SSOC, the Veteran submitted a statement requesting an explanation, as he had received the June 2011 rating decision granting entitlement to a temporary total rating, as well as payment for that benefit.  See October 2011 statement from the Veteran.  

As noted, the June 2011 rating decision granted entitlement to a temporary total rating for convalescence following surgery on the service-connected left knee disability, effective February 10, 2006.  The evidentiary record does not contain any statement or communication from the Veteran expressing dissatisfaction or disagreement with the June 2011 rating decision, to include any indication that he believes the temporary total rating should have been extended beyond April 1, 2006.  See 38 C.F.R. § 20.201.  In this regard, the Board notes that the Veteran's October 2011 statement only requests an explanation as to apparent confusion regarding whether he is, in fact, entitled to a temporary total rating based upon the February 2006 surgery.  

While the June 2011 rating decision reflects that the AOJ would reconsider whether additional entitlement was warranted based upon the newly received VA treatment records, it appears that the AOJ took this action in an effort to determine if his service-connected left knee disability warranted a higher disability rating after the temporary total rating was terminated.  However, the September 2011 SSOC did not address that issue or any other issue that was properly on appeal.  

Indeed, as noted, entitlement to a temporary total rating for convalescence following left knee surgery on February 10, 2006, has been granted and the Veteran has not disagreed or perfected an appeal as to that issue, to include whether the temporary total rating should be extended.  Therefore, the June 2011 rating decision is considered a full grant of benefits sought with respect to the issue involving a temporary total rating for convalescence following left knee surgery on February 10, 2006, and it appears that the September 2011 SSOC was issued in error.  As there remain no allegations of errors of fact or law for appellate consideration with respect to that, or any other ancillary, issue, the Board does not have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal is dismissed.




		
A.  JAEGER
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


